Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 1 of 9 PagelD: 2146

WU & KAO, PLLC

ATTORNEYS AT LAW

CHINA HEADQUARTERS: FACSIMILE
TIANJIN CENTER 747 THIRD AVENUE (212) 755-8890
NO. 219 NANJING ROAD, 22ND FL. 22ND FLOOR www.wuandkao.com
HEPING DISTRICT, TIANJIN 30005} NEW YORK, NEW YORK IOO!7
TEL: (86) 22-2317-0055 —
FAX: (86) 22-2317 -0057 (212) 755-8880

February 14, 2019

VIA ECF and ELECTRONIC MAIL (dea_orders(@njd.uscourts.gov)

Hon. Douglas E. Arpert, U.S.M.J
United States District Court

District of New Jersey

402 East State Street, Courtroom 6W
Trenton, New Jersey 08608

Re: Hiroki Takahashi v. Renato Cuyco and Lincoln Tan, Jr.
Civ. Act. No.: Case No.: 3:18-cv-04594 (PGS) (DEA)

Dear Judge Arpert:

As your honor is aware, there are several outstanding discovery issues stemming from
Defendant Lincoln Tan’s failure to respond to Plaintiffs First Set of Interrogatories and
Requests For Production. Defendant Tan’s responses to Plaintiff's Interrogatories were for the
most part non-responsive, and Defendant Tan wholly failed to furnish any responses (or even
object) to Plaintiff's Requests For Production.

Counsel for the parties met in good faith in an effort to resolve outstanding discovery
issues, but were not able to find resolution. Accordingly, in accordance with your February 6,
2019 Order, we write to seek appropriate relief from the Court so as to compel Defendant Tan to
fully and completely respond to Plaintiffs First Set of Interrogatories and Requests For
Production of Documents.

Defendant Tan’s responses to Plaintiff's First Set of Interrogatories include either
baseless objections or are non-responsive. More particularly, all (but one) of the responses at
issue assert a generic objection based upon attorney-client privilege, without specifying how or
why the privilege applies. This type of conclusory and unsupported objection is insufficient. In
re Grand Jury Empanelled 603 F.3d 469, 474 (3d Cir. 1979) (The party asserting the attorney-
client privilege bears the burden to show that it applies.) More importantly, Defendant Tan’s
objections based on privilege are wholly without merit because the information sought is not a
privileged communication, or the privilege was either waived or inapplicable.
Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 2 of 9 PagelD: 2147

Hon. Douglas Arpert, U.S.M.J
United States District Court, District Of New Jersey
Page 2 of 9

Facts are not communications and are discoverable. Louisiana Mun. Police Employees
Retirement System y. Sealed AirCorp, 253 F.R.D. 300, 305 (D.N.J. 2008) "The [attorney-client]
privilege protects only those disclosures — necessary to obtain informed legal advice — which
might not have been made absent the privilege." Westinghouse Elec. Corp. v. Republic of the
Philippines, 951 F.2d 1414, 1423-24 (3d Cir. 1991).citing Fisher v. United States, 425 U.S. 391,
403, 96 S.Ct. 1569, 1577, 48 L.Ed.2d 39 (1976) (emphasis added).

Here, the information sought relates to the assistance Defendant Tan provided Defendant
Renato Cuyco in forming and operating entities in direct competition with Champion Autosports,
LLC (“Champion Autosports”) (an entity Defendant helped form and operate), and the dual roles
he played to the detriment of Plaintiff (the majority member of Champion Autosports.) Basic
information, including a general description of the services he provided to Champion Autosports
and newly created competitors, communications he made to Plaintiff, and the like are fully
discoverable, and despite Defendant Tan’s assertion to the contrary, not privileged. In addition,
there is no privilege as to information relating to Champion Autosports because Defendant Tan
represented Champion Autosports, and Plaintiff was a majority member of Champion Autosports.

As further articulated below, Defendant’s Tan’s objections to Plaintiff's Interrogatories
on the basis of privilege are simply without merit:

Interrogatory No. 4: Identify and describe all legal, accounting, or tax related services
you provided to Defendant Cuyco prior to March 1, 2013.

Defendant’s Objection: Privileged

Plaintiff’s Response: The objection is without merit because the Interrogatory does not
ask Tan to waive privilege or provide privileged information, but rather asks for a
summary of the services provided which is not privileged. A description of the legal
service in and of itself is not a communication between an attorney and a client and is
therefore not privileged See Jn re Human Tissue Prod. Liab. Litig., 255 F.R.D. 151, 164
(D.N.J. 2008)(Underlying facts themselves are never privileged.) Therefore, Defendant
Tan’s objection is without merit.

Interrogatory No. 5: Identify and describe all legal, accounting, or tax related services
you performed for Champion Autosports, LLC, including without limitation the nature of
the services, the dates you performed said services, the name of the person who
authorized you to perform services, and the compensation you received.

Objection: Privileged

Plaintiff's Response: Plaintiff held an 80% membership interest in Champion
Autosports, LLC so there is no privilege. Furthermore, pursuant to NJ Rule: 2A:84A-20 )
“a communication relevant to an issue of breach of duty by the lawyer to his client, or by
Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 3 of 9 PagelD: 2148

Hon. Douglas Arpert, U.S.M.J
United States District Court, District Of New Jersey
Page 3 of 9

the client to his lawyer” is not a privilege. Likewise, “[w]here 2 or more persons have
employed a lawyer to act for them in common, none of them can assert such privilege as
against the others as to communications with respect to that matter.” In addition, the
interrogatory seeks only a description of services, not privileged communications. See Jn
re Human Tissue Prod. Liab. Litig., 255 F.R.D. 151, 164 (D.N.J. 2008) supra. Therefore,
Defendant Tan’s objection is without merit.

Interrogatory No. 6: Identify and describe all documents you prepared for or on behalf
of Champion Autosports.

Objection: Privileged

Plaintiff's Response: Plaintiff held an 80% membership interest in Champion
Autosports, LLC so there is no privilege. Furthermore, pursuant to NJ Rule: 2A:84A-20 )
“a communication relevant to an issue of breach of duty by the lawyer to his client, or by
the client to his lawyer” is not a privilege. Likewise, “[w]here 2 or more persons have
employed a lawyer to act for them in common, none of them can assert such privilege as
against the others as to communications with respect to that matter.” In addition, the
interrogatory seeks only a description of services, not privileged communications. See Jn
re Human Tissue Prod. Liab. Litig., 255 F.R.D. 151, 164 (D.N.J. 2008) supra. Therefore,
Defendant Tan’s objection is without merit.

Interrogatory No. 7: Identify and describe all communications you had with Plaintiff
Takahashi concerning or relating to the formation and operation of Champion Autosports,
LLC, including without limitation, the date of the communication, a description of the
communication, the reason for the communication, and the method of communication.

Objection: Privileged

Plaintiff's Response: Plaintiff held an 80% membership interest in Champion
Autosports, LLC so there is no privilege. Furthermore, pursuant to NJ Rule: 2A:84A-20 )
“a communication relevant to an issue of breach of duty by the lawyer to his client, or by
the client to his lawyer” is not a privilege. Likewise, “[w]here 2 or more persons have
employed a lawyer to act for them in common, none of them can assert such privilege as
against the others as to communications with respect to that matter.” In addition, the
interrogatory seeks only a description of services, not privileged communications. See Jn
re Human Tissue Prod. Liab. Litig., 255 F.R.D. 151, 164 (D.N.J. 2008) supra. Therefore,
Defendant Tan’s objection is without merit.

Interrogatory No. 8: Identify and describe all communications you had with Defendant
Cuyco concerning or relating to the formation and operation of Champion Autosports,
LLC, including without limitation, the date of the communication, a description of the
communication, the reason for the communication, and the method of communication,
Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 4 of 9 PagelD: 2149

Hon. Douglas Arpert, U.S.M.J
United States District Court, District Of New Jersey
Page 4 of 9

but excluding any and all communications directly relating to any purported illegal export
of automobiles by you, Cuyco, or Champion Autosports.

Objection: Privileged

Plaintiff's Response: Plaintiff held an 80% membership interest in Champion
Autosports, LLC so there is no privilege. Furthermore, pursuant to NJ Rule: 2A:84A-20 )
“a communication relevant to an issue of breach of duty by the lawyer to his client, or by
the client to his lawyer” is not a privilege. Likewise, “[w]here 2 or more persons have
employed a lawyer to act for them in common, none of them can assert such privilege as
against the others as to communications with respect to that matter.” In addition, the
interrogatory seeks only a description of services, not privileged communications. See Jn
re Human Tissue Prod. Liab. Litig., 255 F.R.D. 151, 164 (D.N.J. 2008) supra. Therefore,
Defendant Tan’s objection is without merit.

Interrogatory No. 9: Identify and describe all legal, accounting, or tax related services
you performed for the Cuyco Entities, including without limitation the nature of the
services, the dates you performed said services, the name of the person who authorized
you to perform services, and the compensation you received.

Objection: Privileged

Plaintiff’s Response: The objection is without merit because the Interrogatory does not
ask Tan to waive privilege or provide privileged information, but rather asks for a
summary of the services provided which is not privileged. A description of the legal
service in and of itself is not a communication between an attorney and a client and is
therefore not privileged See In re Human Tissue Prod. Liab. Litig., 255 F.R.D. 151, 164
(D.N.J. 2008)(Underlying facts themselves are never privileged.) Furthermore,
compensation is not a communication between an attorney and client and therefore is not
privileged. Gerald B. Lefcourt P. C. v. United States, 125 F.3d 79, 86 (2d Cir. 1997).
(Information regarding the payment of fees is not privileged.); Therefore, Defendant
Tan’s objection is without merit.

Interrogatory No. 10: Identify and describe all documents you prepared for or on behalf
of the Cuyco Entities.

Objection: Privileged

Plaintiff's Response: Plaintiff's Response: The objection is without merit because the
Interrogatory does not ask Tan to waive privilege or provide privileged information, but
rather asks for a description of the documents he prepared. A description of the
documents, and the documents themselves are not a communication between an attorney
and a client and is therefore not privileged See Jn re Human Tissue Prod. Liab. Litig., 255
Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 5 of 9 PagelD: 2150

Hon. Douglas Arpert, U.S.M.J
United States District Court, District Of New Jersey
Page 5 of 9

F.R.D. 151, 164 (D.N.J. 2008)(Underlying facts themselves are never privileged.)
Therefore, Defendant Tan’s objection is without merit.

Interrogatory No. 11: Identify and describe all communications you had with
Defendant Cuyco concerning or relating to the formation and operation of the Cuyco
Entities, including without limitation, the date of the communication, a description of the
communication, the reason for the communication, and the method of communication,
but excluding any and all communications directly relating to any purported illegal export
of automobiles by you, Cuyco, or the Cuyco Entities.

Objection: Privileged

Plaintiff’s Response: Pursuant to NJ Rule: 2A:84A-20 ) “a communication relevant to
an issue of breach of duty by the lawyer to his client, or by the client to his lawyer” is not
a privilege. Likewise, “[w]here 2 or more persons have employed a lawyer to act for
them in common, none of them can assert such privilege as against the others as to
communications with respect to that matter In addition, Plaintiff is entitled to this
information because he was named as a member of the Cuyco Entities in documents
alleged to have been prepared by Defendant Tan, without his consent or knowledge.
Accordingly, Defendant Tan’s objection is wholly without merit.

Interrogatory No. 12: Identify and describe all communications you had with
Defendant Cuyco concerning or relating to Takahashi’s interest in any of the Cuyco
Entities, including without limitation, the date of the communication, a description of the
communication, the reason for the communication, and the method of communication.

Objection: Privileged

Plaintiff’s Response: Pursuant to NJ Rule: 2A:84A-20 ) “a communication relevant to
an issue of breach of duty by the lawyer to his client, or by the client to his lawyer” is not
a privilege. Likewise, “[w]here 2 or more persons have employed a lawyer to act for
them in common, none of them can assert such privilege as against the others as to
communications with respect to that matter In addition, Plaintiff is entitled to this
information because he was named as a member of the Cuyco Entities in documents
alleged to have been prepared by Defendant Tan, without his consent or knowledge.
Accordingly, Defendant Tan’s objection is wholly without merit.

Interrogatory No. 13: Identify and describe all communications you had with Plaintiff
Takahashi concerning or relating to any of the Cuyco Entities, including without
limitation, the date of the communication, a description of the communication, the reason
for the communication, and the method of communication, but excluding any and all
communications directly relating to any purported illegal export of automobiles by you,
Cuyco, or the Cuyco Entities.
Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 6 of 9 PagelD: 2151

Hon. Douglas Arpert, U.S.M.J
United States District Court, District Of New Jersey
Page 6 of 9

Objection: Privileged

Plaintiff’s Response: This interrogatory seeks information relating to communications
between Defendant Tan and Plaintiff, which is necessarily not privileged. Moreover,
Pursuant to NJ Rule: 2A:84A-20 ) “a communication relevant to an issue of breach of
duty by the lawyer to his client, or by the client to his lawyer” is not a privilege.
Likewise, “[w]here 2 or more persons have employed a lawyer to act for them in
common, none of them can assert such privilege as against the others as to
communications with respect to that matter In addition, Plaintiff is entitled to this
information because he was named as a member of the Cuyco Entities in documents
alleged to have been prepared by Defendant Tan, without his consent or knowledge.
Accordingly, Defendant Tan’s objection is wholly without merit.

Interrogatory No. 14: Identify and describe all assistance and/or legal or notary
services you performed for Cuyco or the Cuyco Entities in connection with the
preparation and execution of the Release of Plaintiff's Lease of 1980 Highway 35,
South Amboy, Monmouth County, New Jersey.

Objection: Privileged

Plaintiff’s Response: Plaintiff’?s Response: The objection is without merit because the
Interrogatory does not ask Tan to waive privilege or provide privileged information, but
rather asks for a summary of the services provided which is not privileged. A description
of the legal service in and of itself is not a communication between an attorney and a
client and is therefore not privileged See Jn re Human Tissue Prod. Liab. Litig., 255
F.R.D. 151, 164 (D.N.J. 2008)(Underlying facts themselves are never privileged.)
Furthermore, pursuant to NJ Rule: 2A:84A-20 ) “a communication relevant to an issue of
breach of duty by the lawyer to his client, or by the client to his lawyer” is not a privilege.
Likewise, “[w]here 2 or more persons have employed a lawyer to act for them in
common, none of them can assert such privilege as against the others as to
communications with respect to that matter.” In addition, Plaintiff is entitled to this
information because he was named as a member of the Cuyco Entities in documents
alleged to have been prepared by Defendant Tan, without his consent or knowledge.
Therefore, Defendant Tan’s objection is without merit.

Interrogatory No. 15: Identify and describe all assistance and/or legal services you
performed for Cuyco or the Cuyco Entities in connection with the preparation and
execution of any lease, or assignment of lease, of real property located at 1980 Highway
35, South Amboy, Monmouth County, New Jersey.

Objection: Privileged
Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 7 of 9 PagelD: 2152

Hon. Douglas Arpert, U.S.M.J
United States District Court. District Of New Jersey
Page 7 of 9

Plaintiff's Response: Plaintiff’s Response: The objection is without merit because the
Interrogatory does not ask Tan to waive privilege or provide privileged information, but
rather asks for a summary of the services provided which is not privileged. A description
of the legal service in and of itself is not a communication between an attorney and a
client and is therefore not privileged See In re Human Tissue Prod. Liab. Litig., 255
F.R.D. 151, 164 (D.N.J. 2008)(Underlying facts themselves are never privileged.)
Furthermore, pursuant to NJ Rule: 2A:84A-20 ) “a communication relevant to an issue of
breach of duty by the lawyer to his client, or by the client to his lawyer” is not a privilege.
Likewise, “[w]here 2 or more persons have employed a lawyer to act for them in
common, none of them can assert such privilege as against the others as to
communications with respect to that matter.” In addition, Plaintiff is entitled to this
information because he was named as a member of the Cuyco Entities in documents
alleged to have been prepared by Defendant Tan, without his consent or knowledge.
Therefore, Defendant Tan’s objection is without merit.

Interrogatory No. 16: Identify and describe all communications you had with Plaintiff
Takahashi concerning or relating to Plaintiff's Lease of 1980 Highway 35, South Amboy,
Monmouth County, New Jersey.

Objection: Privileged

Plaintiff's Response: This interrogatory seeks information relating to communications
between Defendant Tan and Plaintiff, which is necessarily not privileged. The objection
is without merit because the Interrogatory does not ask Tan to waive privilege or provide
privileged information, but rather asks for a summary of the services provided which is
not privileged. A description of the legal service in and of itself is not a communication
between an attorney and a client and is therefore not privileged See In re Human Tissue
Prod. Liab. Litig., 255 F.R.D. 151, 164 (D.N.J. 2008)(Underlying facts themselves are
never privileged.) Furthermore, pursuant to NJ Rule: 2A:84A-20 ) “a communication
relevant to an issue of breach of duty by the lawyer to his client, or by the client to his
lawyer” is not a privilege. Likewise, “[w]here 2 or more persons have employed a
lawyer to act for them in common, none of them can assert such privilege as against the
others as to communications with respect to that matter.” Therefore, Defendant Tan’s
objection is without merit.

Interrogatory No. 17: Identify and describe all communications you had with
Defendant Cuyco concerning or relating to any lease, or any assignment of lease, of real

property located at 1980 Highway 35, South Amboy, Monmouth County, New Jersey.

Objection: Privileged
Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 8 of 9 PagelD: 2153

Hon. Douglas Arpert, U.S.M.J
United States District Court, District Of New Jersey
Page 8 of 9

Plaintiff's Response: Plaintiff’s Response: The objection is without merit because the
Interrogatory does not ask Tan to waive privilege or provide privileged information, but
rather asks for a summary of the services provided which is not privileged. A description
of the legal service in and of itself is not a communication between an attorney and a
client and is therefore not privileged See In re Human Tissue Prod. Liab. Litig., 255
F.R.D. 151, 164 (D.N.J. 2008)(Underlying facts themselves are never privileged.)
Furthermore, pursuant to NJ Rule: 2A:84A-20 ) “a communication relevant to an issue of
breach of duty by the lawyer to his client, or by the client to his lawyer” is not a privilege.
Likewise, “[w]here 2 or more persons have employed a lawyer to act for them in
common, none of them can assert privilege. Accordingly, Defendant Tan’s objection is
without merit.

Interrogatory No. 19: Identify and describe all tax services you provided to Champion
Autosports, LLC, including without limitation, the nature of the services, the dates you
performed said services, the person who authorized you to perform services, and the
compensation you received.

Objection: Privileged

Plaintiff’s Response: Plaintiff held an 80% membership interest in Champion
Autosports, LLC so there is no privilege. Furthermore, pursuant to NJ Rule: 2A:84A-20 )
“a communication relevant to an issue of breach of duty by the lawyer to his client, or by
the client to his lawyer” is not a privilege. Likewise, “[w]here 2 or more persons have
employed a lawyer to act for them in common, none of them can assert such privilege as
against the others as to communications with respect to that matter.” In addition, the
interrogatory seeks only a description of services, not privileged communications. See Jn
re Human Tissue Prod. Liab. Litig., 255 F.R.D. 151, 164 (D.N.J. 2008) supra. Therefore,
Defendant Tan’s objection is without merit.

Interrogatory No. 20: Identify and describe all tax services you provided to the Cuyco
Entities, including without limitation, the nature of the services, the dates your performed
said services, the person who authorized you to perform services, and the compensation
you received.

Objection: Privileged

Plaintiff's Response: Plaintiff's Response: The objection is without merit because the
Interrogatory does not ask Tan to waive privilege or provide privileged information, but
rather asks for a summary of the services provided which is not privileged. A description
of the legal service in and of itself is not a communication between an attorney and a
client and is therefore not privileged See Jn re Human Tissue Prod. Liab. Litig., 255
F.R.D. 151, 164 (D.N.J. 2008)(Underlying facts themselves are never privileged.)
Case 3:18-cv-04594-PGS-DEA Document 127 Filed 02/14/19 Page 9 of 9 PagelD: 2154

Hon. Douglas Arpert, U.S.M.J
United States District Court, District Of New Jersey
Page 9 of 9

Furthermore, pursuant to NJ Rule: 2A:84A-20 ) “a communication relevant to an issue of
breach of duty by the lawyer to his client, or by the client to his lawyer” is not a privilege.
Likewise, “[w]here 2 or more persons have employed a lawyer to act for them in
common, none of them can assert privilege. In addition, Plaintiff is entitled to this
information because he was named as a member of the Cuyco Entities in documents
alleged to have been prepared by Defendant Tan, without his consent or knowledge.
Accordingly, Defendant Tan’s objection is without merit.

Interrogatory No. 24: Identify and describe the nature of any criminal investigations for
which you are currently identified as a target.

Objection: Defendant objects in so far as the question calls for a legal conclusion
regarding the term target. Notwithstanding said objection, the State of New Jersey, Office
of the Attorney General, indicated they have an open investigation.

Plaintiff's Response: The objection is without merit because Defendant Tan already
represented to the Court, in his motion for a stay, that he was the target of a criminal
investigation. Furthermore, Defendant Tan fails to identify the nature of the investigation,
as requested in the Interrogatory.

Conclusion

Defendant Tan’s stated objections to Plaintiffs Interrogatories, and failure to respond to
(or even object to) Plaintiffs Requests for Production, necessitates an order compelling
disclosure.

Respectfully submitted,

WU & KAO, PLLC

|s Akexander R. Fink
Alexander Fink

ce: Joel Silberman, Esq. (via electronic mail)
